Citation Nr: 1209112	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO increased the evaluation of the Veteran's PTSD from 10 to 30 percent, effective September 25, 2007.  The Veteran appealed, seeking a higher evaluation.

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO, and, in September 2009, he testified during a Board hearing before the undersigned Veterans Law Judge in Las Vegas, Nevada.  A transcript of each hearing is of record.

In a December 2009 decision, the Board denied a rating higher than 30 percent for the Veteran's PTSD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court vacated the Board's December 2009 decision and remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action on this matter is warranted.

In this case, as discussed further below, the Board finds that further VA examination and medical opinion is necessary to decide this claim.  See 38 C.F.R. 
§ 3.159(c).  
In this case, the Veteran's treating VA psychologist has assigned a Global Assessment of Functioning (GAF) score of 35.  Historically, VA examiners assigned GAF scores of 42 and 45 - and more recently, a GAF score of 40.  In the Memorandum Decision, the Court noted that while the Board explained why the GAF score of 35 was rejected, it did not explain why the other GAF scores were rejected.  The Board notes that GAF scores in the range of 41 to 50 denote serious symptoms or serious impairment in social or occupational functioning.  In light of the Veteran's work history (he has maintained full-time employment since 1999 with no loss of time due to his PTSD symptoms) and family history (he has been married since 1971 and has two children), the Board finds that further explanation is needed regarding the bases for the GAF scores assigned.  

The Court also pointed out that the most recent January 2009 VA examination report noted that the Veteran powers of concentration were affected by his PTSD, but did not discuss it further.  The actual report notes that the Veteran said that sometimes at work when he leaves to get a part, he forgets where he was and where he was fixing the machine and that he has to write things down.  (The Veteran is a slot machine technician at a casino.)  It does not appear that any objective testing was done to determine whether the Veteran's short-term memory or concentration has been impacted.  The Board finds that such testing would be helpful in evaluating the Veteran's PTSD.  

The Court also pointed out that the regulations require the rating agency to consider the frequency, severity, and duration of psychiatric symptoms pursuant to 38 C.F.R. § 4.126(a) and criticized the Board's reliance on the Veteran's perseverance in gainful employment and in his marriage as an "acceptable surrogate for evaluating these regulatory factors."  Therefore, on remand, the examiner should make specific findings with regard to the frequency, severity, and duration of the Veteran's PTSD symptoms and specific examples should be provided.

In addition, the Court noted that the Veteran has reported that it is harder and harder for him to maintain a living and that the record did not disclose his present earnings.  The Court noted that this was a matter for further development.  Therefore, on remand, the Veteran should be requested to provide evidence of current earnings and the specific impact that his PTSD symptoms have had on his wages and ability to perform his job.

Finally, the Board points out that additional evidence has been added to the claims file since the claim was last adjudicated by the RO.  Specifically, the claims file now includes VA outpatient treatment records dated from July 2009 to April 2010 and a VA examination report dated in February 2010.  On remand, the RO should obtain any outstanding VA records of treatment or evaluation for the Veteran's PTSD.  Once all development action is complete, readjudication of the claim by the agency of original jurisdiction (AOJ) should include consideration of the evidence submitted since the most recent supplemental statement of the case (SSOC) dated in August 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and request that he submit evidence of his current earnings (e.g., paystubs, W-2s, copies of his tax returns, etc.) and evidence of the specific impact that his PTSD symptoms have had on his wages and ability to perform his job (e.g., time lost, disciplinary actions, demotions, a statement from his employer, etc.).

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran's PTSD.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination, by a psychiatrist or psychologist who has not yet examined the Veteran, to evaluate the severity of his PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing relating to the Veteran's reports of impaired short-term memory and concentration) should be accomplished and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the Veteran's PTSD symptoms, including the frequency, severity, and duration of such symptoms, and.  specific examples should be provided.  The examiner should render a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD.  The examiner should provide a detailed explanation of what the score means and the basis for the score in light of the Veteran's work history and social functioning.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


